- - - - - - 4:20-cr-03110-JMG-CRZ
            - - - - - - - - - - -Doc
                                  - -# -
                                       1 Filed: 10/23/20 Page 1 of 4 - Page ID # 1
                                         - - - - - - - - - - - - - - - - - - - • ----'


                                                                                               FILED
                                                                                        U.S. DISTRICT COURT
                                                                                      DISTRICT !JF NEBRASKA
                                   IN THE UNITED STATES DISTRICT COURT 2020 OCT                 23 PH 12• 03
                                       FOR THE DISTRICT OF NEBRASKA                                        •
                                                                               OFFICE OF THE CLER/'
          UNITED STATES OF AMERICA,                                          SEALED              \
                                 Plaintiff,
                                                                                  4:20CR SJ\b
                  vs.
                                                                               INDICTMENT
                                                                         I 8 U.S.C. § 922(a)(6) and
          JONATHAN H. GOUTY, and BRANDON
                                                                              18 u.s.c. § 371
          LEE BARKER,

                                 Defendants.


                  The Grand Jury charges that:

                                                   COUNT ONE
                        [Conspiracy to Make False Statements During the Purchase of Fireanns]

                  Beginning at least as early as December 1, 2019, the exact date being unknown, and

          continuing to on or about February 4, 2020, in the District ofNebraska, Defendants JONATHAN

          H. GOUTY, BRANDON LEE BARKER, and R.D. (charged elsewhere), did knowingly and

          intentionally combine, conspire, confederate, and agree that R.D. would purchase firearms for

          JONATHAN H. GOUTY and BRANDON LEE BARKER from licensed dealers of firearms

          within the meaning of Chapter 44, Title 18, United States Code, and that in the process of

          purchasing those firearms, R.D. would knowingly make false and fictitious written statements to

          the licensed dealers of firearms, which statements were intended and likely to deceive the

          licensed firearms dealers, as to a fact material to the lawfulness of such attempted acquisition of

          the fireanns under chapter 44 of Title 18, in that R.D. executed Department of Justice, Bureau of

          Alcohol, Tobacco, Firearms, and Explosives Forms 4473 (hereafter "ATF Fonn 4473") and

          stated that she was the actual buyer of the firearms, when in fact as Defendants JONATHAN H.
  4:20-cr-03110-JMG-CRZ Doc # 1 Filed: 10/23/20 Page 2 of 4 - Page ID # 2




GOUTY, BRANDON LEE BARKER, and R.D. then knew, R.D. was not the actual buyer of the

firearms, in violation of Title 18, United States Code, Sections 922(a)(6).

                         MANNER AND MEANS OF THE CONSPIRACY

       The purpose of the conspiracy was to acquire fireanns by deceiving licensed sellers of the

fireanns as to who was the actual buyer of the firearms. The ways, manner, and means by which

this purpose was carried out included the following:

        I. It was part of the conspiracy that JONATHAN H. GOUTY would forgive or cancel a

           debt owed by R.D. to JONATHAN H. GOUTY for methamphetamine that R.D. had

           acquired from JONATHAN H. GOUTY, in exchange for R.D. 's participation in this

           conspiracy.

       2. It was further part of this conspiracy that JONATHAN H. GOUTY and BRANDON

           LEE BARKER would shop for the firearms they wished to purchase, both online and

           by visiting the stores of licensed fireanns dealers, and then tell R.D. which firearms

           they wished to purchase.

       3. It was further part of this conspiracy that R.D. would complete the purchase of the

           fireanns selected by JONATHAN H. GOUTY and BRANDON LEE BARKER, to

           include by completing the fonns related to purchasing the firearms as if she was the

           actual buyer of the firearms.

       4. It was further part of this conspiracy that R.D. would provide the fireanns to

           JONATHAN H. GOUTY and BRANDON LEE BARKER after she purchased them.

                                           OVERT ACTS

       In furtherance of the conspiracy, and to effect the objects of the conspiracy, the following

overt acts, among others, were committed in the District of Nebraska and elsewhere:



                                                2
4:20-cr-03110-JMG-CRZ Doc # 1 Filed: 10/23/20 Page 3 of 4 - Page ID # 3




    l. On or about December 4, 2019, R.D., as instructed by BRANDON LEE BARKER,

       purchased a CZ model P-10 F 9mm caliber pistol from Thunder Alley, LLC, a

       licensed firearms dealer with a store located within the District ofNebraska, and R.D.

       completed the forms related to the purchase of the firearm, including the ATF Form

       4473, and falsely stated that she was the actual buyer of the firearm. R.D. then

       provided that firearm to BRANDON LEE BARKER.

    2. On or about December 21, 2019, R.D., as instructed by JONATHAN H. GOUTY,

       purchased a Kel-Tec CNC Inc. model PF-9 9mm caliber pistol from DEGuns, a

       licensed firearms dealer with a store located within the District of Nebraska, and R.D.

       completed the forms related to the purchase of the firearm, including the ATF Form

       4473, and falsely stated that she was the actual buyer of the firearm. R.D. then

       provided that firearm to JONA THAN H. GOUTY.

    3. On or about January 2, 2020, R.D., as instructed by JONATHAN H. GOUTY,

       purchased a Rock Island Armory model M 1911-A 1 .45 caliber pistol from DEGuns, a

       licensed firearms dealer with a store located within the District of Nebraska, and R.D.

       completed the forms related to the purchase of the firearm, including the ATF Form

       4473, and falsely stated that she was the actual buyer of the firearm. R.D. then

       provided that firearm to JONATHAN H. GOUTY.

    4. On or about January 3, 2020, R.D., as instructed by JONATHAN H. GOUTY,

       purchased a Mossberg model 590 12 gauge shotgun, a DPMS model A-15 5.56

       caliber rifle, and a Rock Island Armory model M 1911-A I .45 caliber pistol, from

       DEGuns a licensed firearms dealer with a store located within the District of

       Nebraska, and R.D. completed the forms related to the purchase of those firearms,



                                            3
  4:20-cr-03110-JMG-CRZ Doc # 1 Filed: 10/23/20 Page 4 of 4 - Page ID # 4




            including the ATF Form 447~, and falsely stated that she was the actual buyer of the

            firearms. R.D. then provided those firearms to JONATHAN H. GOUTY.

        5. On or about January 17, 2020, BRANDON LEE BARKER possessed the Rock Island

            Armory model M1911-Al .45 caliber pistol purchased by R.D. on January 2, 2020.

        6. On or about January 14, 2020, as instructed by JONATHAN H. GOUTY, R.D.

            reported to the Lincoln Police Department that the firearms she purchased as

            described in paragraphs one through four, were stolen by an unknown person, when·

            in fact the :firearms had not been stolen, but provided to JONATHAN H. GOUTY and

            BRANDON LEE BARKER.

        7. On or about February 4, 2020, JONATHAN H. GOUTY possessed ammunition,

            magazines designed to hold ammunition for fireanns, the case for the Kel-Tec CNC

            Inc. model PF-9 9mm caliber pistol·purchased by R.D. on December 21, 2019, and

           the case for the Rock Island Armory-model Ml91 l-Al .45 caliber pistol purchased by

           R.D. on January 2, 2020:

       All in violation of Title 18, United States Code, Section 371.



                                                     A TRUEBJLL.




                                                    FORE~U~

       The United States of America requests that trial of this case be held in Lincoln, Nebraska,
pursuant to the rules of this Court.                                  ·


                                                    ~ O L S E N , #22693
                                                    Assistant U.S. Attorney


                                                4
